DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 12, 2022 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed on April 12, 2022.
Claims 4, 7, 9, 14-15, 17-18, and 20 are cancelled.
Claims 1-3, 5-6, 8, 10-13, 16, 19, and 21-22 are pending.
Claims 1-3, 5-6, 8, 10-13, 16, 19, and 21-22 are examined.
This Office Action is given Paper No. 20220615 for references purposes only.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. §1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Greg Meyer on June 15, 2022.
The application has been amended as follows: 

1. (Currently Amended) A system for use in reducing a carbon footprint of a participant in a transport incentive program, the system comprising: 
a repository for recording incentives awarded to [[a]] the participant in [[an]] the incentive program, wherein the repository [[is configured to maintain]] includes a member account linked to the participant registered with the incentive program; 
a database including public transportation metrics and private transportation metrics, wherein the public transportation metrics include at least one of: a mode of transport metric, a passenger carrying capacity metric, a public transport fare metric, and a public travel distance metric, and wherein the private transportation metrics include a private travel distance metric and at least one of: a fuel type metric, a travel duration metric, and a vehicle age metric; 
at least one processor in communication with the repository and the database; 
and at least one memory including computer program code, which when executed by the at least one processor, causes the at least one processor to: [[and an input port coupled to the at least one processor, the input port configured to:]] 
receive, from a usage transponder installed at a public transport facility, a public usage packet associated with travel of the participant by the public transport facility, the public usage packet including an identifier for the participant, an indication of at least a distance of the travel of the participant by the public transport facility, andApplication No: 16/013,998Page 2 of 13Amendment D and Response to Final Office Action a type of the public transport facility, wherein the type of the public transport facility includes at least one of a bus and a train; and 
receive, from a vehicle tracking device installed in a private vehicle, via a mobile device associated with the participant, a private usage packet associated with travel of the participant by the private vehicle, the private usage packet including an indication of usage of the private vehicle and the identifier for the participant, wherein the indication of usage of the private vehicle includes an indication of a distance of the travel of the participant by the private vehicle; [[and]] 
[[the at least one processor configured, by the computer program code, to:]] 
compare the public usage packet to at least one of the public transportation metrics; 
authenticate said private vehicle as registered to the incentive program; 
in response to authentication of the private vehicle as registered to the incentive program, compare the private usage packet to at least two of the private transportation metrics; 
based on the comparisons: 
determine a reward for the participant for the usage of the public transport facility; and 
determine a penalty for the usage of the private vehicle; 
provide, to the repository, data indicative of the determined reward and the determined penalty; and 
based on the identifier for the participant, update a balance in the member account with the determined reward and the determined penalty, whereby the participant is rewarded and/or penalized based on a carbon footprint associated with use of the public transport facility and/or the private vehicle by the participant.  

2. (Currently Amended) The system of claim 1, further comprising an output port coupled to the at least one processor, [[the output port configured to transmit the data indicative of the determined reward and the determined penalty;]] Application No: 16/013,998Page 3 of 13Amendment D and Response to Final Office Action 
	wherein the computer program code, when executed by the at least one processor, causes the at least one processor to [[is further configured to]] transmit, through the output port, the data indicative of the determined reward and the determined penalty and an instruction to update the balance in the member account to the repository.  

3. (Currently Amended) The system of claim 1, wherein the determination of the penalty depends on an amount of the carbon footprint contributed from travel of the participant by the private vehicle.  

8. (Currently Amended) The system of claim 1, wherein [[the input port is further configured to]] the computer program code, when executed by the at least one processor, causes the at least one processor to receive, via an input port, registration details of the private vehicle, from the mobile device, before receipt of the private usage packet. 

10. (Currently Amended) The system of claim 1, wherein [[the input port is further configured to]] the computer program code, when executed by the at least one processor, causes the at least one processor to receive, via an input port, details of one or more public transport modes for enrollment under the public transport facility before receipt of the public usage packet from the usage transponder of the public transport facility.  

11. (Currently Amended) The system of claim 10, wherein [[the at least one processor is further configured, by the computer program code,]] the computer program code, when executed by the at least one processor, causes the at least one processor to authenticate the usage of the public transport facility through identification of a match to one of the enrolled public transport modes.  

12. (Currently Amended) The system of claim 1, wherein [[the input port is further configured to]] the computer program code, when executed by the at least one processor, causes the at least one processor to receive, via an input port, a redemption request against the member account; and 
wherein [[the at least one processor is further configured, by the computer program code,]] the computer program code, when executed by the at least one processor, causes the at least one processor to update the balance in the member account after the redemption request is processed.  

13. (Currently Amended) The system of claim 1, wherein [[the at least one processor is further configured, by the computer program code, to:]] the computer program code, when executed by the at least one processor, causes the at least one processor to: 
establish whether the registered private vehicle is also registered for a public hire scheme; and 
convert the determined penalty into a reward when the establishment indicates that the private usage packet is under the public hire scheme.  
  
16. (Currently Amended) A computer-implemented method for use in reducing a carbon footprint of a participant in a transport incentive program, the method comprising: 
receiving, by an input port coupled to at least one processor, from a vehicle tracking device installed in a private vehicle, via a mobile device associated with a participant registered with the incentive program, a private usage packet associated with travel of the participant by the private vehicle, the private usage packet including an identifier for the participant and, an indication of a distance of travel of the participant; 
receiving, by the input port, from a usage transponder installed at a public transport facility, a public usage packet, the public usage packet including an indication of at least a distance of travel of the participant by the public transport facility,Application No: 16/013,998Page 5 of 13Amendment D and Response to Final Office Action and a type of the public transport facility, the type public transport facility including at least one of a bus and a train;
authenticating, by the at least one processor, said private vehicle as registered to the incentive program; 
in response to authenticating the private vehicle as registered to the incentive program, comparing, by the at least one processor, the private usage packet to at least two private transportation metrics including a travel distance metric and at least one of: a fuel type metric, a travel duration metric, and a vehicle age metric; 
comparing, by the at least one processor, the public usage packet to one or more public transportation metrics;
based on the comparisons:
determining, by the at least one processor, a penalty for the usage of the private vehicle; and
determining, by the at least one processor, a reward for the usage of the public transport facility;
providing, by the at least one processor, to a repository maintaining a member account linked to the participant, data indicative of the determined penalty and data indicative of the determined reward; and 
based on the identifier for the participant, updating a balance in the member account with the determined penalty and with the determined reward.  

Reasons for Allowance
Regarding the claimed terms, Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug, 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, Examiner must interpret the claimed terms as found on pages 1-27 of the specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term “is susceptible to various meanings… the inventor’s lexicography must prevail.” Id. An exception to this rule is where “means for” language is used. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The closest prior art of record is Fletcher et al. (US 9,390,431), Londergan et al. (US 2014/0039988), and Boss et al. (US 2014/0310192). 
The prior art of record discloses a conventional system and method for rewarding commuters.
The prior art of record, however, does not teach at least these elements of claims 1 and 16: 
receiving, by an input port coupled to at least one processor, from a vehicle tracking device installed in a private vehicle, via a mobile device associated with a participant registered with the incentive program, a private usage packet associated with travel of the participant by the private vehicle, the private usage packet including an identifier for the participant and, an indication of a distance of travel of the participant; 
receiving, by the input port, from a usage transponder installed at a public transport facility, a public usage packet, the public usage packet including an indication of at least a distance of travel of the participant by the public transport facility,Application No: 16/013,998Page 5 of 13Amendment D and Response to Final Office Action and a type of the public transport facility, the type public transport facility including at least one of a bus and a train;
authenticating, by the at least one processor, said private vehicle as registered to the incentive program; 
in response to authenticating the private vehicle as registered to the incentive program, comparing, by the at least one processor, the private usage packet to at least two private transportation metrics including a travel distance metric and at least one of: a fuel type metric, a travel duration metric, and a vehicle age metric; 
comparing, by the at least one processor, the public usage packet to one or more public transportation metrics;
based on the comparisons:
determining, by the at least one processor, a penalty for the usage of the private vehicle; and
determining, by the at least one processor, a reward for the usage of the public transport facility;
providing, by the at least one processor, to a repository maintaining a member account linked to the participant, data indicative of the determined penalty and data indicative of the determined reward; and 
based on the identifier for the participant, updating a balance in the member account with the determined penalty and with the determined reward.  
Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was effectively filed would not have been motivated to include these missing elements in an embodiment of the prior art disclosures because traditionally a public usage packet is not received from a usage transponder installed at a public transport facility while also receiving a private usage packet from a vehicle tracking device installed in a private vehicle, and then updating a member account based on rewards for the public transport facility and a penalty for the usage of the private vehicle.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Green (US 2009/0106101) discloses public transportation usage tracking method and apparatus, but does not disclose the usage of a private vehicle.
Davis et al. (US 2021/0142419) discloses systems for managing user accounts according to electronic device usage events, but does not disclose public transportation metrics. 
Chidlovskii (US 2014/0288982) discloses temporal series alignment for matching real trips to schedules in public transportations systems, but does not disclose the usage of a private vehicle.
Gontmakher et al. (US 2012/0232776) discloses transportation information systems and methods associated with degradation modes, but does not disclose penalties or rewards.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621